Citation Nr: 0518014	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 administrative denial of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).  The RO denied reopening the claim for entitlement to 
VA benefits stating that new and material evidence had not 
been received and that the deceased did not have valid 
military service for entitlement to death benefits.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied by the Board 
in a July 1952 decision.  

2.  An application to reopen her claim for legal entitlement 
to VA benefits was denied in June 1999 by the RO.  She did 
not appeal that determination.

3.  Since the last decision, the appellant has not submitted 
evidence, which raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1952 Board decision, disallowing the appellant's 
claim for legal entitlement to VA benefits, and the June 1999 
decision, denying reopening the claim for legal entitlement 
to VA benefits, are final.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2004).

2. New and material evidence has not been submitted to reopen 
the claim for legal entitlement to VA benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective prior to this 
appeal, it is not applicable in this case because the law and 
not the evidence is dispositive of the appellant's claim.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The appellant in this case has filed a claim for Dependency 
and Indemnity Compensation benefits based on her husband's 
service.  Dependency and indemnity compensation is payable to 
the surviving spouse of a veteran for death resulting from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  Generally, a "veteran" is a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2004).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or an original Certificate of Discharge, without 
verification by the service department.  VA may accept such a 
submission if the evidence consists of a document issued by 
the service department, if the document contains the needed 
information and VA finds that the document is genuine and 
that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203 (2004).

Also relevant in this case is the fact that the appellant has 
previously applied for VA benefits beginning in 1948.  In a 
July 1952 decision, the Board determined the appellant was 
not entitled to VA benefits as a result of the deceased not 
having recognized guerilla service and was not a member of 
the Commonwealth Army in the redetermination of service.  The 
appellant sought reconsideration of the Board's decision, and 
the Board denied reconsideration in February 1953.  The 
appellant submitted multiple applications to reopen the claim 
in 1954, 1955, 1956, 1964, 1971, 1972, 1978, 1979, 1983, 
1987, 1988, and 1998.  

The last denial of record is a June 1999 administrative 
denial, where the RO informed the appellant that her claim 
had been previously denied because the deceased did not have 
any valid military service in the Armed Forces of the United 
States.  It then informed her that she had not submitted new 
and material evidence and that her claim would not be 
reopened.  The appellant was provided her appellate rights, 
and did not appeal the decision within one year following the 
mailing of that notice.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Evidence added to the record since the RO's June 1999 denial 
includes a copy of certificate from the Republic of the 
Philippines, which states that the deceased was a prisoner of 
war in 1942 and that his presumed date of death was in 
October 1944.  She also submitted a copy of a document from 
the Headquarters, Army of the Philippines, which indicated 
the veteran was last seen alive in April 1942.  She submitted 
a copy of her and the deceased's marriage certificate.  Each 
of these documents has been submitted previously and thus 
they are not new and thus cannot constitute new and material 
evidence to reopen the claim for legal entitlement to VA 
benefits.  See 38 C.F.R. § 3.156(a).  

More importantly, utilizing all pertinent information of 
record for a search of records, and undertaking a search in 
1951, the National Personnel Records Center (NPRC) certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas or as a prisoner of war, in the service of the 
U.S. Armed Forces.  The service department's findings are 
binding and conclusive on VA.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  The appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).

In short, the appellant has presented no new and material 
evidence tending to show that her late husband should be 
considered a "veteran" for purposes of establishing 
eligibility for VA benefits.  In a case such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's application for legal 
entitlement to VA benefits is not reopened.


ORDER

The application to reopen the claim for legal entitlement to 
VA benefits is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


